Citation Nr: 0719746	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
gunshot wound to the left hand.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In January 2006 the Board affirmed the RO's denial of this 
claim.  The appellant appealed this case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2006, the VA 
General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion in July 2006, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2006 joint motion and July 2006 Court order vacates 
the Board's January 2005 decision on the basis of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), decided by the Court in 
March 2006, more than a year after the Board's January 2005 
decision. 

The veteran is currently already in receipt of a total 
disability evaluation. 

In any event, the case is REMANDED for the following action:

The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decisions in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and the June 2006 Joint Motion.  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded, and also must 
include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



